Citation Nr: 1508649	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified, dysthymia, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement in November 2010; therefore, the Veteran's appeal is subject to the liberalizing PTSD regulations that went into effect in July 2010.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified, dysthymia, and Major Depressive Disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

The preponderance of the evidence fails to establish that any current acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in October 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained. 

The Veteran was afforded an opportunity to have a VA examination performed; however, the Veteran did not appear, and provided no explanation for his absence.  He has not since requested that the VA examination be rescheduled. The VA has taken all action necessary to provide the Veteran with a VA examination.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  Because the Veteran failed to report for an examination scheduled in conjunction with an original compensation claim, the claim will be decided based on the evidence currently of record.  38 C.F.R. § 3.655(b).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as psychoses.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, helplessness, or horror.

In July 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

The Veteran was diagnosed with PTSD by a Vet Center psychologist in June 2005.  In treatment records from the Vet Center and the VA Medical Center from 2009 to 2012, the Veteran discussed several events that could be potentially construed to be stressors. These stressors occurred before and after service.  These include the accidental shooting of the Veteran's mother by his father when the Veteran was two years old and subsequent incarceration of his father, the deaths of several of his siblings, hearing of (but not witnessing) several racially-motivated acts of violence between fellow soldiers during service, witnessing several accidents and destroyed vehicles on the sides of roads the Veteran traveled, witnessing a bus accident in Vietnam involving children, and recovering the body of a friend in service after the friend was killed driving the roads at night.  The Veteran does not allege he saw combat, which is consistent with his in-service specialty as a repair parts specialist.  

Unfortunately, the Veteran provided no specific context for these stressors from which the Board or any other body could verify that the military-related stressors actually occurred.  In November 2009, the JSRRC made a formal finding of lack of information to verify stressors in connection with the Veteran's PTSD claim.  Even if the stressors were verifiable, there is no evidence from VA medical records that links any current psychiatric disorder to include PTSD with the Veteran's claimed military stressors.

Without further clarification that could have been provided by a VA examination, the current record is insufficient to award service connection for PTSD.  Although the Veteran has a diagnosis, there is inadequate evidence to find that a stressor from military experience is medically related to the Veteran's PTSD; or that the alleged stressors even occurred.  Because of this, the Board must deny the Veteran's claim. It is again pointed out that the Veteran was scheduled for a VA examination so that the etiology of his condition could be reconciled but he failed to report. It is noted that he presented a few days before the scheduled VA examination and indicated he did not have any psychiatric complaints.  The Axis I impression was substance dependence. 

It is acknowledged that throughout the Veteran's treatment at the Vet Center and the VA Medical Center, the Veteran had diagnoses of anxiety disorder, not otherwise specified, dysthymia, and Major Depressive Disorder.  However, there is no competent and credible evidence in the record to show a nexus between the Veteran's acquired psychiatric disorders and service.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, to the extent that the Veteran argues that there is a connection between his current psychiatric problems and service, it is noted that the Veteran lacks the requisite competence and expertise to make such a determination.  In this case, absent medical training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about which stressful events in his life have caused or contributed to any acquired psychiatric disorder.

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified, dysthymia, and major depressive disorder, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


